                                                                                Case 3:18-cv-04869-WHA Document 58 Filed 09/09/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   SANDUSKY WELLNESS CENTER, LLC,                                  No. C 18-04869 WHA
                                                                         11   an Ohio limited liability company,
United States District Court




                                                                              individually and on behalf of others similarly
                                                                              situated,                                                       ORDER RE MOTION FOR
                               For the Northern District of California




                                                                         12                                                                   ADMINISTRATIVE RELIEF
                                                                         13                  Plaintiff,                                       TO ENLARGE TIME FOR
                                                                                                                                              THE SEPTEMBER 12, 2019
                                                                         14     v.                                                            FURTHER CASE
                                                                                                                                              MANAGEMENT
                                                                         15   ALERE HOME MONITORING, INC.,                                    CONFERENCE

                                                                         16                  Defendant.
                                                                                                                          /
                                                                         17
                                                                         18          The further case management conference set for September 12 SHALL BE CONTINUED to

                                                                         19   OCTOBER 10, 2019 AT 11:00 A.M. In the meantime, counsel are advised that they are permitted

                                                                         20   to settle the instant case on an individual basis so long as no attempt is made to extract a

                                                                         21   premium for an individual plaintiff by reason of the threat of proceeding on a class basis.

                                                                         22
                                                                         23          IT IS SO ORDERED.

                                                                         24
                                                                         25   Dated: September 9, 2019.

                                                                         26                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
